 Case 19-34574-KRH              Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                           Desc Main
                                        Document    Page 1 of 16




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No.
                                       1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter 7


             TRUSTEE’S TENTH SUPPLEMENT TO HER MOTION FOR AUTHORITY
               TO OPERATE CERTAIN ASPECTS OF THE DEBTOR’S BUSINESS
             FOR A LIMITED PERIOD AND MEMORANDUM IN SUPPORT THEREOF

             Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy

    estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-

    referenced Chapter 7 case (the “Case”) hereby files her tenth supplement (the “Tenth

    Supplement”), by counsel, to her Motion for Immediate Authority to Operate Certain Aspects of

    Debtor’s Business for a Limited Period and to Shorten Notice Thereof, and Memorandum in

    Support Thereof (the “Operation Motion”), ECF No. 144, which Operation Motion was filed

    pursuant to 11 U.S.C. §§ 363(b), (f), and 721, and Rules 2002, 4001, and 6004 of the Federal Rules

    of Bankruptcy Procedure (the “Bankruptcy Rules,” and each individually a “Bankruptcy Rule”).

    This Court granted the Operation Motion pursuant to the Interim Order Authorizing Trustee to

    Operate Certain Aspects of Debtor’s Business for a Limited Period (the “Immediate Authority


    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                Desc Main
                                  Document    Page 2 of 16




 Order”), ECF No. 155. Following entry of the Immediate Authority Order the Trustee, by counsel,

 filed additional supplements (ECF Nos. 165, 290, 359, 432, 535, 598, 710, 791, and 920,

 collectively, the “Prior Supplements”) which this Court granted by entry of additional Orders (ECF

 Nos. 196, 313, 396, 452, 551, 619, 725, 805 and 955, collectively with the Immediate Authority

 Order, the “Authority Orders”). Consistent with the Operation Motion and the Authority Orders,

 this Tenth Supplement seeks authority to further continue to operate certain aspects of the Debtor’s

 business for a limited period and, in support thereof, states as follows:

                                          JURISDICTION

        1.        The United States Bankruptcy Court for the Eastern District of Virginia (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing

 Order of Reference from the United States District Court for the Eastern District of Virginia, dated

 August 15, 1984.

        2.        This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             Background

        4.        On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

 Code”). Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the Debtor operated as a debtor-

 in-possession.

        5.        Per agreement between the Debtor, the United States Trustee, and ABL Alliance,

 LLLP (the “Lender”), the Debtor’s bankruptcy case was converted to a case under Chapter 7 of

 the Bankruptcy Code on October 4, 2019 (the “Conversion Date”). Upon conversion, Lynn L.


                                                   2
Case 19-34574-KRH        Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11              Desc Main
                                 Document    Page 3 of 16




 Tavenner was appointed interim trustee, and no trustee having been elected at the meeting of

 creditors, she continues to serve as trustee.

        6.      On the Conversion Date, the Trustee filed the Trustee’s Motion for Use of Cash

 Collateral and Grant of Adequate Protection Related Thereto and Memorandum in Support

 Thereof (the “Cash Collateral Motion”). ECF No. 143. As indicated in the Cash Collateral

 Motion, the Lender agreed that the Trustee, on behalf of the Estate, may use under certain terms

 and conditions cash collateral to pay delineated expenses related to the Wind-down Operations (as

 hereafter defined). Thereafter, the Court granted the relief sought in the Cash Collateral Motion

 pursuant to (a) the Chapter 7 Trustee’s First Interim Order (I) Authorizing Use of Prepetition

 Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II) Granting

 Adequate Protection and Related Relief to Prepetition Senior Secured Lenders, ECF No. 151; (b)

 Chapter 7 Trustee’s Second Interim Order (I) Authorizing Use of Prepetition Secured Lenders’

 Cash Collateral Pursuant to 11 USC §§ 361 and 363, and (II) Granting Adequate Protection and

 Related Relief to Prepetition Senior Secured Lenders, ECF No. 191; (c) Chapter 7 Trustee’s Third

 Interim Order (I) Authorizing Use of Prepetition Secured Lenders’ Cash Collateral Pursuant to

 11 U.S.C. §§ 361 and 363, and (II) Granting Adequate Protection and Related Relief to Prepetition

 Senior Secured Lenders, ECF No. 255; (d) Fourth Interim Order Authorizing Use of Cash

 Collateral and Granting Adequate Protection, ECF No. 309; (e) Fifth Interim Order (I)

 Authorizing Use of Prepetition Secured Lenders' Cash Collateral Pursuant to 11 USC §§ 361 and

 363 and (II) Granting Adequate Protection and Related Relief to Prepetition Senior Secured

 Lenders, ECF No. 339; (f) Sixth Interim Order (I) Authorizing Use of Prepetition Secured Lenders'

 Cash Collateral Pursuant to 11 USC §§ 361 and 363 and (II) Granting Adequate Protection and


                                                 3
Case 19-34574-KRH        Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                   Desc Main
                                 Document    Page 4 of 16




 Related Relief to Prepetition Senior Secured Lenders, ECF No. 387; (g) Seventh Interim Order (I)

 Authorizing Use of Prepetition Secured Lenders' Cash Collateral Pursuant to 11 U.S.C. §§ 361

 and 363 and (II) Granting Adequate Protection and Related Relief to Prepetition Senior Secured

 Lenders, ECF No. 453; (h) Eighth Interim Order (I) Authorizing Use of Prepetition Secured

 Lenders' Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363 and (II) Granting Adequate

 Protection and Related Relief to Prepetition Senior Secured Lenders, ECF No. 550; (i) Ninth

 Interim Order (I) Authorizing Use of Prepetition Secured Lenders' Cash Collateral Pursuant to

 11 USC §§ 361 and 363 and (II) Granting Adequate Protection and Related Relief to Prepetition

 Senior Secured Lenders, ECF No. 617; and (j) Tenth Interim Order (I) Authorizing Use of

 Prepetition Secured Lenders' Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363 and (II)

 Granting Adequate Protection and Related Relief to Prepetition Senior Secured Lenders, ECF No.

 674.

                                          Relief Requested

        7.      In this Tenth Supplement, the Trustee requests authority to further continue to

 operate certain aspects of the Debtor’s business through and including December 31, 2021.

        8.      As this Court is aware, as of the Conversion Date, the Debtor was winding down

 its affairs in an orderly fashion, which fashion involved operating certain aspects of its business.

 These operations included, but were not limited to, the (a) reconciliation, resolution, and collection

 of accounts receivable, (b) transition of client files and other related information to respective

 clients, replacement attorneys, and/or queues for destruction, (c) continued utilization of pre-

 petition bank accounts, cash management systems, IT systems, and/or payroll processing entities,

 (d) disposition of other Estate assets, and (e) maintenance of all requisite insurance (the “Wind-


                                                   4
Case 19-34574-KRH             Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                              Desc Main
                                      Document    Page 5 of 16




 down Operations”). The Wind-down Operations were performed by employees, independent

 contractors, consultants, and/or agents (collectively, the “Wind-down Team” and each a

 “Member of the Wind-down Team”). Before the Petition Date, the Debtor, through attorneys

 within its employ, 2 provided legal advice and related services (the “Legal Services”) to numerous

 clients. After the Petition Date, the Debtor also may have provided limited Legal Services.

          9.       Since the Conversion Date, the Trustee has continued the Wind-down Operations

 (and where appropriate has utilized certain members of the Wind-down Team as independent

 contractors for the Estate) to effectuate an orderly liquidation pursuant to the Authority Orders. As

 such, the Trustee has:

               a. Worked with members of the Wind-down Team and the Lender in the

                   reconciliation, resolution, and collection of accounts receivable, and as a result,

                   known amounts due and owing to the Lender, were, with the exception of legal

                   fees, completely satisfied. 3

               b. Consulted with members of the Wind-down Team and others to improve the

                   process for the transition of client files and other related information to respective

                   clients, replacement attorneys, and/or queues for destruction, as well as

                   implemented processes related to the same, and as a result, all of the files that were

                   requested have been transferred, and the destruction process has continued.




 2
   This “employment” characterization is simply used to describe the Debtor’s business and is not intended to ascribe
 any type of legal connotation to the relation between the Debtor and any attorney that the Debtor held out to the public
 as a LeClairRyan attorney.
 3
   Unfortunately, due to the action of third parties, said legal fees continue to accrue.


                                                            5
Case 19-34574-KRH    Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                  Desc Main
                             Document    Page 6 of 16




         c. With the assistance of her professionals and members of the Wind-down Team,

            designed and implemented a process to address post-petition segregated funds

            related to client costs through her Motion for Entry of an Order (I) Establishing

            Procedures Including a Bar Date to Claim an Interest in Certain Funds Held in a

            Segregated Account and (II) Authorizing the Distribution of Funds Thereafter and

            Memorandum in Support Thereof, ECF No. 34, as approved by Order of this Court,

            ECF No. 383. See also List of Claims in Post-Petition Segregated Funds, ECF No.

            425. The Trustee, with the assistance of her professionals and members of the

            Wind-down Team, continues to assess the validity of claims filed in connection

            with such Court approved procedures.

         d. The Trustee, with the assistance of her counsel, sought and obtained the

            employment of Foley & Lardner LLP (“Foley”), ECF No. 330, as special counsel.

            The former and current attorneys of Foley have aided the Trustee in her research in

            and investigation of potential preference, other avoidance actions and/or related

            causes of action and further assisted in the assertion of certain of those matters.

         e. The Trustee, in her business judgment and in the best interest of the Estate, sought

            and obtained the employment of Quinn Emmanuel Urquhart & Sullivan, LLP

            (“Quinn Emmanuel”), ECF No. 908, as special counsel. Two of the attorneys of

            Quinn Emmanuel formerly worked closely with the Trustee regarding potential

            preference, other avoidance actions and/or related causes of action during their

            employment at Foley. The Trustee believed that it was in the best interest of the




                                              6
Case 19-34574-KRH   Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                 Desc Main
                            Document    Page 7 of 16




            Estate for those attorneys to continue working on the matter, while also bringing on

            the expertise of experienced litigators at Quinn Emmanuel.

         f. The Trustee, with the assistance of her counsel, filed her Motion for an Order

            Establishing Procedures Regarding the Collection of Accounts Receivable and

            Memorandum in Support Thereof (the “AR Procedures Motion”), ECF No. 343.

            The AR Procedures Motion was approved by Order (the “AR Procedures Order”)

            of this Court, ECF No. 386. Pursuant to the authority granted the Trustee in the AR

            Procedures Order the Trustee has continued to seek the collection of outstanding

            accounts receivable owed the Estate and has commenced certain recovery actions

            to collect upon recalcitrant entities and individuals in her pursuit of turnover of

            valid and mature Estate assets and moved forward with respect to the same. While

            certain of those recovery actions have been resolved through settlement and

            judgment, the Trustee identified a subset of the remaining portfolio of accounts

            receivable, which, unfortunately, contained a large number of smaller balances

            owed from individuals and entities spread across the country (and in some instances

            internationally) (the “Small Portfolio”). After due diligence and pursuant to

            Trustee’s Motion For An Order Authorizing The Sale/Transfer Of The Estate’s

            Interest In Designated Accounts Receivable And Memorandum In Support Thereof,

            ECF No. 850, which was approved by Court Order at ECF No. 913, the Trustee

            worked with her professionals to finalize the sale of the Small Portfolio, which was

            consummated earlier this month. This sale will require various reconciliations in




                                             7
Case 19-34574-KRH              Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11             Desc Main
                                       Document    Page 8 of 16




                     the upcoming months. The Trustee, with the assistance of her counsel, also

                     continues to work on the remaining AR in the portfolio.

                g. The Trustee, with the assistance of her counsel, filed her Motion for an Order

                     Establishing Procedures Regarding the Prosecution of Avoidance Actions

                     Involving Persons Other Than Former Attorneys and Certain Others and

                     Memorandum in Support Thereof (the “NFA Procedures Motion”), ECF No. 343.

                     The NFA Procedures Motion was approved by Order (the “NFA Procedures

                     Order”) of this Court, ECF No. 385. Pursuant to the authority granted the Trustee

                     in the NFA Procedures Order the Trustee has continued to work with the attorneys

                     of Foley and Quinn Emmanuel to research potential claims against persons and

                     entities other than former attorneys of the Debtor and has made demand on a

                     plethora on Persons (as said term is defined 11 U.S.C. § 101(41). In addition, the

                     Trustee, by counsel, has filed additional adversary proceedings involving

                     preference and other avoidance actions and continues to investigate and pursue

                     other matters with the potential that one or more additional adversary proceedings

                     may be filed. 4

                h. The Trustee, with the assistance of her counsel, filed her Motion for an Order

                     Establishing Procedures Regarding the Prosecution of Actions Involving Former

                     Attorneys and Certain Others and Memorandum in Support Thereof (the “FAO

                     Procedures Motion”), ECF No. 457. The FAO Procedures Motion was approved



 4
     The Trustee has entered into tolling agreements with one or more persons.


                                                            8
Case 19-34574-KRH    Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                  Desc Main
                             Document    Page 9 of 16




            by Order of this Court, ECF No. 533, and thereafter modified by Court Orders, ECF

            Nos. 929 and 982 (collectively, the “FAO Procedures Order”). Pursuant to the

            authority granted to the Trustee in the FAO Procedures Order, the Trustee made

            demand on numerous entities, moved forward with mediation, and recently initiated

            over forty-five lawsuits.

         i. Addressed tax items/issues, including but not limited to (a) preparing and filing the

            2019 tax returns as instructed by her professionals and (b) preparing and filing the

            2020 tax returns with the assistance of her professionals. Also, with the assistance

            of her professionals and Wind-down team, the Trustee located certain of the

            information request by the IRS in conjunction with a 2018 IRS audit related to the

            Debtor’s filing of a federal tax return for the portion of the calendar tax year where

            the Debtor operated as a Virginia professional corporation prior to its filing of

            Articles of Conversion with the State Corporation Commission of Virginia in early

            March 2018. In connection with the same, the Trustee, through counsel, filed

            Motion For An Order Authorizing The Execution Of Notices Of Proposed

            Adjustments And Memorandum In Support Thereof at ECF No. 914, seeking

            authority to execute the Notices of Proposed Adjustments requested by the IRS as

            based upon its findings from the 2018 audit. Said motion was granted by Court

            Order, ECF. No. 947.

         j. Addressed items/issues related to retirement vehicles, including but not limited to

            having a 2018 and 2019 audit performed and in connection with the submission of

            2018 and 2019 Form 5500 year. She also continues to address inquiries from former


                                              9
Case 19-34574-KRH         Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                Desc Main
                                 Document    Page 10 of 16




                 participants and to collect and assess data and other information related to the

                 winding up of various vehicles and potential causes of action related thereto.

              k. Consulted with members of the Wind-down Team and others regarding efficient

                 utilization of pre-petition bank accounts, cash management systems, IT systems,

                 and/or payroll processing entities and implemented processes related to the same.

              l. Addressed operational issues including but not limited to those related to the exit

                 from the remaining premises of the Debtor and ongoing operational infrastructure

                 needs.

              m. Addressed items related to disposition of other Estate assets.

              n. Reviewed insurance items.

              o. Addressed items related to the preservation of Estate assets.

              p. Corresponded with numerous creditors and former members regarding the Case and

                 addressed certain concerns or other inquiries raised by the same.

              q. Investigated other potential Estate assets.

              r. Provided periodic reports to the Court and the Office of the United States Trustee.

        10.      Neither the Trustee nor her professionals have engaged or will engage in any Legal

 Services on behalf of the Debtor.

        11.      Based on her efforts to date, the Trustee, in the exercise of her business judgment,

 believes it is in the best interest of the Estate to continue the Wind-down Operations.

        WHEREFORE, the Trustee respectfully requests that the Court (A) enter an Order, in

 substantially the same form as Exhibit A attached hereto: (1) authorizing the Trustee to continue

 to conduct the Wind-down Operations; (2) setting a continued hearing(s); and (3) granting such


                                                  10
Case 19-34574-KRH        Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                  Desc Main
                                Document    Page 11 of 16




 other and further relief as is just and appropriate under the circumstances; and (B) enter additional

 orders thereafter as subsequently requested by the Trustee.


                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: September 16, 2021              By: /s/ Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                 11
Case 19-34574-KRH       Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                Desc Main
                               Document    Page 12 of 16




                                 CERTIFICATE OF SERVICE

        Pursuant to the Authority Orders, I certify that on this 16th day of September 2021, a true
 copy of the foregoing Tenth Supplement was sent electronically to:

  Kathryn R. Montgomery
  Shannon F. Pecoraro
  Department of Justice
  Office of the United States Trustee
  701 East Broad Street, Suite 4304
  Richmond, Virginia 23219

 And all other parties receiving CM/ECF notices in this Case.

                                              /s/    Paula S. Beran
                                              Paula S. Beran, Esquire
                                              Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                12
 Case 19-34574-KRH              Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                           Desc Main
                                       Document    Page 13 of 16




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No.
                                       1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter 7


     TENTH SUPPLEMENTAL ORDER AUTHORIZING TRUSTEE TO CONTINUE TO
    OPERATE CERTAIN ASPECTS OF DEBTOR’S BUSINESS FOR A LIMITED PERIOD

             This matter came before the Court upon the Motion for Authority to Operate Certain

    Aspects of Debtor’s Business for a Limited Period and Memorandum in Support Thereof (the

    “Operation Motion”), ECF No. 144, and the Trustee’s tenth supplement thereto (the “Tenth

    Supplement”). This Court granted the Operation Motion pursuant to the Interim Order

    Authorizing Trustee to Operate Certain Aspects of Debtor’s Business for a Limited Period (the

    “Immediate Authority Order”), ECF No. 155. Following entry of the Immediate Authority Order

    the Trustee, by counsel, filed additional supplements (ECF Nos. 165, 290, 359, 432, 535, 598, 710,

    791, and 920) which the Court granted by entry of additional Orders (ECF Nos. 196, 313, 396,

    452, 551, 619, 725, 805 and 955, collectively with the Immediate Authority Order, the “Authority

    Orders”). Consistent with the Operation Motion and the Authority Orders, the Tenth Supplement

    seeks authority to further continue to operate certain aspects of the Debtor’s business for a limited



    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                Desc Main
                                 Document    Page 14 of 16




 period and, in support thereof.

           IT APPEARING that the Court previously entered the Authority Orders finding that proper

 notice of the Operation Motion was given to all necessary parties under the circumstances; and

 that the relief sought in the Operation Motion was just and proper and in the best interest of the

 Estate; and

           IT ALSO APPEARING THAT the relief sought in the Tenth Supplement is in the best

 interest of the Estate and supported by the business judgment of the Trustee; and that notice of the

 Tenth Supplement was proper pursuant to the Authority Orders; and for good cause shown, it is

 hereby:

           ORDERED, ADJUDGED AND DECREED that:

           1.     The Operations Motion, as modified by the Tenth Supplement is hereby

 GRANTED.

           2.     Capitalized terms not otherwise defined herein shall have the meanings given to

 them in the Tenth Supplement.

           3.     The Trustee is authorized, pursuant to § 721 of the Bankruptcy Code, to continue

 to operate the Wind-down Operations until December 31, 2021, for the purpose of accomplishing

 tasks for an orderly liquidation of the Estate’s assets and winding up the Estate’s affairs in an

 efficient and effective manner.

           4.     The Trustee is hereby granted all necessary authority and permitted to take all

 requisite actions to effectuate the terms of this Order including but not limited to (a) paying the

 expenses of the Wind-down Operations consistent with any additional order entered granting the

 Cash Collateral Motion; and (b) utilizing any and all Members of the Wind-down Team consistent


                                                  2
Case 19-34574-KRH        Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                  Desc Main
                                Document    Page 15 of 16




 with any additional order entered granting the Cash Collateral Motion.

        5.      Neither the Trustee nor her professionals shall have any obligation to provide Legal

 Services to any of the Debtor’s former clients. Furthermore, in the context of this Case, neither the

 Trustee nor her professionals shall provide Legal Services to any of the Debtor’s former clients.

        6.      To the extent the Trustee desires to hire any additional professional she shall do so

 under appropriate application and related order pursuant to 11 U.S.C. §§ 327 and 328, as necessary.

        7.      A continued final hearing on the Operations Motion shall be heard on December

 21, 2021, at 11:00 a.m. To the extent the Trustee desires to continue to operate the specific aspects

 of the Debtor’s former business, and therefore continue said hearing, she shall file an additional

 supplement on or before December 14, 2021. Any objection to the same shall be filed with this

 Court on or before December 17, 2021.

  ENTERED:
                                                      UNITED STATES BANKRUPTCY JUDGE

 I ask for this:
 ______________________________________
 Paula S. Beran, Esquire (VSB No. 34679)
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178

        Counsel for Lynn L. Tavenner, Chapter 7 Trustee

 Seen and not objected to:

 ____________________________________
 Kathryn R. Montgomery (Va. Bar No. 42380)
 Shannon F. Pecoraro (Va. Bar No. 46864)
 Department of Justice
 Office of the United States Trustee
 701 East Broad Street, Suite 4304

                                                  3
Case 19-34574-KRH       Doc 1048 Filed 09/16/21 Entered 09/16/21 14:24:11                 Desc Main
                               Document    Page 16 of 16




 Richmond, Virginia 23219
 Tel: (804) 771-2310
 Fax: (804) 771-2330

                                 Local Rule 9022-1 Certification

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Order has
 either been served upon and/or endorsed by all necessary parties.


                                        Counsel for Lynn L. Tavenner, Chapter 7 Trustee

 Service List for Entered Order

 Kathryn R. Montgomery, Esquire
 Office of the United States Trustee
 701 East Broad Street, Room 4304
 Richmond, Virginia 23219

 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, VA 23219




                                                 4
